Case: 1:17-cv-01165-PAB Doc #: 145-1 Filed: 01/31/20 1 of 7. PagelD #: 1082

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
DALONTE WHITE, ) CASE NO. 1:17-cv-01165-PAB
)
Plaintiff ) JUDGE PAMELA A. BARKER
)
v )
) DECLARATION OF
CITY OF CLEVELAND, et al, ) ELENA N. BOOP
)
Defendants )
1. I am an adult who is competent to make this declaration pursuant to 28

U.S.C.A. § 1746 and I have first-hand knowledge of the facts set forth herein.

2. I am one of the attorneys for Defendants Thomas Shoulders, Michael
Schade, John Kubas, Robert Beveridge, and David Santiago Jr. in the above-captioned
action.

3. On January 17, 2020, Plaintiff’s counsel Brian Bardwell sent an e-mail to
counsel of record, stating “My best estimate right now is that my experts may not have
their reports to me until later this evening, when I’m supposed to be camping with my
daughter somewhere in Pennsylvania, without access to e-mail, etc. Unless you were
planning to spend the long weekend curled up with them, does anyone object to me
sending them when I get back? I'll of course transmit anything that comes through
before then.” Based on these representations, defense counsel consented to the
extension to provide expert reports on January 21, 2020. Attached hereto as Exhibit A-1

is the e-mail exchange among counsel, dated January 17, 2020.

 

EXHIBIT
fr

 

 
Case: 1:17-cv-01165-PAB Doc #: 145-1 Filed: 01/31/20 2 of 7. PagelD #: 1083

A. On January 21, 2020, defense counsel received Plaintiff's expert reports,
including a one-page, two-paragraph report of Peter J. Geier, dated January 19, 2020.
The January 19, 2020 report includes conclusory opinions of Peter J. Geier without
stating the basis for the opinions; it fails to detail the facts or data considered by the
witness; it fails to state the witness’s qualifications, including a list of publications
authored within last 10 years; it fails to state a list of all cases in which the witness had
been deposed or testified in the last 4 years; and it fails to include a statement of
compensation to be paid for the study and testimony in this case. The report states that
Dr. Geier is planning to meet with Plaintiff on January 22, 2020.

5. On January 29, 2020, at 4:38 p.m., the undersigned received an e-mail
correspondence from Plaintiff's counsel with attached “supplemental information” for
Dr. Geier. The attachment included a 13-page report from Dr. Geier, dated January 29,
2020.

6. At no time did Plaintiff seek an extension beyond January 21, 2020 to
submit supplemental or additional expert reports, and no such extension was given by

the undersigned.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on January 31, 2020.

/S/ Elena N. Boop

 

Signed, Elena N. Boop (0072907)
Case: 1:17-cv-01165-PAB Doc #: 145-1 Filed: 01/31/20 3 of 7. PagelD #: 1084

Boop, Elena

 

a
From: Brian Bardwell <brian.bardwell@chandralaw.com>
Sent: Friday, January 17, 2020 3:09 PM
To: Kathryn Miley
Ce: Puin, Timothy; Pike, Michael; Boop, Elena; Keefer, Katherine; Kretch, Wesley; Ernest L.
Wilkerson, Jr.
Subject: Re: Expert reports

 

 

CAUTION: This email originated from outside of the City of Cleveland. Do not click on links or open
attachments unless you recognize the sender and know that the content is safe. If you believe that this email
is suspicious, please forward to phishing@clevelandohio.gov.

 

Excellent. Thanks, everyone.

Brian D. Bardwell

The Chandra Law Firm LLC

The Chandra Law Building

1265 West Sixth Street, Suite 400
Cleveland, OH 44113-1326
216-578-1700

brian. bardwell(@chandralaw.com
www.chandralaw.com

On Fri, Jan 17, 2020 at 3:08 PM Kathryn Miley <kmmiley@wilkersonlpa.com> wrote:

We agree with Tim. Have a nice weekend.

From: Brian Bardwell <brian.bardwell(@chandralaw.com>

Sent: Friday, January 17, 2020 3:07 PM

To: Puin, Timothy <tpuin@city.cleveland.oh.us>

Ce: Pike, Michael <MPike@city.cleveland.oh.us>; Boop, Elena <EBoop@city.cleveland.oh.us>; Keefer,
Katherine <KKeefer@city.cleveland.oh.us>; Kretch, Wesley <WKretch@city.cleveland.oh.us>; Ernest L.
Wilkerson, Jr. <ewilkerson@wilkersonlpa.com>; Kathryn Miley <kmmiley@wilkersonlpa.com>
Subject: Re: Expert reports

 

Any objections from Elena or Kate?

Elena oop Declakaron
Sylubir A-4.
Case: 1:17-cv-01165-PAB Doc #: 145-1 Filed: 01/31/20 4 of 7. PagelD #: 1085

Brian D. Bardwell

The Chandra Law Firm LLC

The Chandra Law Building

1265 West Sixth Street, Suite 400
Cleveland, OH 44113-1326
216-578-1700

brian. bardwell(@chandralaw.com

 

www.chandralaw.com

On Fri, Jan 17, 2020 at 1:38 PM Brian Bardwell <brian.bardwell(@chandralaw.com> wrote:

Thanks, Tim. I'll be back in on Tuesday.

Brian D. Bardwell

The Chandra Law Firm LLC

The Chandra Law Building

1265 West Sixth Street, Suite 400
Cleveland, OH 44113-1326
216-578-1700

brian. bardwell@chandralaw.com

 

www.chandralaw.com
Case: 1:17-cv-01165-PAB Doc #: 145-1 Filed: 01/31/20 5 of 7. PagelD #: 1086
On Fri, Jan 17, 2020 at 1:34 PM Puin, Timothy <tpuin@city.cleveland.oh.us> wrote:

Brian,

Assuming you will be back by early next week, that is fine with us (as long as a reciprocal courtesy will be
available to defendants if needed).

Have a safe trip,

Tim Puin

 

Timothy J. Puin

Assistant Director of Law

City of Cleveland

601 Lakeside Ave., Room 106
Cleveland, Ohio 44114-1077

(216) 664-2807/ Fax (216) 664-2663

tpuin@city.cleveland.oh.us

NOTICE: This email is intended only for the use of the party to which it is addressed and may contain iformation that
is privileged, confidential, or protected by law. If you are not the intended recipient, you are hereby notified that any
dissemination, copying or distribution of this email or its contents is strictly prohibited.

If you have received this message in error, please notify us immediately by replying to the message and deleting it
from your computer.

From: Brian Bardwell [mailto:brian.bardwell@chandralaw.com]
Sent: Friday, January 17, 2020 12:11 PM
To: Puin, Timothy; Pike, Michael; Boop, Elena; Keefer, Katherine; Kretch, Wesley; Ernest L. Wilkerson, Jr.; Kathryn
Case: 1:17-cv-01165-PAB Doc #: 145-1 Filed: 01/31/20 6 of 7. PagelD #: 1087

Miley
Subject: Expert reports

 

 

CAL TION: This email originated from outside of the City of Cleveland. Do not click on links or open
attachments unless you recognize the sender and know that the content is safe. If you believe that this email
is suspicious, please forward to phishing(cclevelandohio.gov.

 

Hi, all.

My best estimate right now is that my experts may not have their reports to me until later this evening, when
I'm supposed to be camping with my daughter somewhere in Pennsylvania, without access to e-mail, etc.

Unless you were planning to spend the long weekend curled up with them, does anyone object to me sending
them when I get back? I'll of course transmit anything that comes through before then.

Thanks,

--Brian

Brian D. Bardwell

The Chandra Law Firm LLC

The Chandra Law Building

1265 West Sixth Street, Suite 400
Cleveland, OH 44113-1326
216-578-1700

brian. bardwell(@chandralaw.com
Case: 1:17-cv-01165-PAB Doc #: 145-1 Filed: 01/31/20 7 of 7. PagelD #: 1088

www.chandralaw.com
